Motion by proposed intervenors for leave to appeal dismissed, with $20 costs and necessary reproduction disbursements, upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution.
Motion for leave to appeal [by petitioner] denied, with $20 costs and necessary reproduction disbursements. Motion to dismiss appeal taken as of right by proposed intervenors granted and the appeal dismissed, with costs and $20 costs of motion, upon the ground that the order appealed from does not finally determine the proceeding within the meaning of the Constitution (Oppenheimer v Westcott, 47 NY2d 595, 601). Motion for a stay dismissed as academic.